DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 22-24, 32 and 39-51 are pending in this application.


Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group 1, claims 1-3, 39-44, 45-47, drawn to a method of generating mimetic innate immune cells, the method comprising:
	(a) co-culturing human pluripotent stem cells with a stromal cell line deficient in expressing macrophage colony stimulating factor (M-CSF) to generate innate immune cell progenitors;
	(b) co-culturing the innate immune cell progenitors with a stromal cell line deficient in expressing M-CSF and ectopically expressing Notch ligand, Delta like 1 (DLL1) in a media comprising stem cell factor (SCF), Fms-related tyrosine kinase 3 ligand (FLT3L), interleukin 7 (IL7) and/or interleukin 15 (IL15) to generate differentiated mimetic innate immune cells;
	(c) passaging the differentiated mimetic innate immune cells weekly for 3 to 5 weeks;
	And the mimetic innate cells produced (claims 45-47).



	Group 3, claims 24, 48, drawn to a method of treating a patient with cancer comprising: administering to the patient, mimetic innate immune cells expressing at least one of CD56, CD16, NKp30, NKp44, NKp46, NKG2D, DNAM-1, FASL, TRAIL, NKG2A/CD94 or a combination thereof and with low or no expression of killer cell immunoglobulin-like receptors KIR generated by
	(a) co-culturing human pluripotent stem cells with a stromal cell line deficient in expressing macrophage colony stimulating factor (M-CSF) to generate innate immune cell progenitors;
	(b) co-culturing the innate immune cell progenitors with a stromal cell line deficient in expressing macrophage colony stimulating factor and ectopically expressing Notch ligand, Delta like 1 (DLL1) in a media comprising stem cell factor (SCF), Fms-related tyrosine kinase 3 ligand (FLT3L), interleukin 7 (IL7) and/or interleukin 15 (IL15) to generate differentiated mimetic innate immune cells;
	(c) passaging the differentiated mimetic innate immune cells weekly for 3 to 5 weeks.

	Group 4, claims 32, 49-51, drawn to an induced pluripotent stem cell (iPSC) line comprising a TCR gene arranged in a TCRG gene configuration or a TCR gene arranged in a TCRD gene configuration and (claims 49-51), drawn to a method of generating induced pluripotent stem cells (iPSC) from peripheral blood mononuclear δ5 T-cells (gamma/delta T cells), comprising:
	(a) incorporating reprogramming transcription factors into peripheral blood mononuclear δ5 T-cells ;
	(b) growing the peripheral blood mononuclear δ5 T-cells incorporated with the reprogramming transcription factors into pluripotent stem cells.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups 1-4 lack unity 
	 a method of generating mimetic innate immune cells, the method comprising:
	(a) co-culturing human pluripotent stem cells with a stromal cell line deficient in expressing macrophage colony stimulating factor (M-CSF) to generate innate immune cell progenitors;
	(b) co-culturing the innate immune cell progenitors with a stromal cell line deficient in expressing M-CSF and ectopically expressing Notch ligand, Delta like 1 (DLL1) in a media comprising stem cell factor (SCF), Fms-related tyrosine kinase 3 ligand (FLT3L), interleukin 7 (IL7) and/or interleukin 15 (IL15) to generate differentiated mimetic innate immune cells;
	(c) passaging the differentiated mimetic innate immune cells weekly for 3 to 5 weeks.
Groups 1-4 lack unity of invention because even though the inventions of these groups require the technical feature of Group 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Timmermans et al (“Generation of T Cells from Human Embryonic Stem Cell-Derived Hematopoietic Zones,” The Journal of Immunology, 2009, 182: 6879–6888) (Timmermans, cited on IDS filed 12/06/2019 as document no. C9). 
Timmermans discloses co-culturing of human ES cells (human pluripotent stem cells) with a stroma cell line deficient in expressing M-CSF (OP9) to generate immune cell progenitors and coculturing the immune cell progenitors expressing high levels of DLL-1 in the presence of growth factors so as to expand and differentiate into T cells. See, for example, steps 2 and 3 in figure 1.  Timmermans discloses culture in medium comprising FLT3, SCF and IL-7 (page 2, right column, top paragraph).  Timmermans discloses passaging for 4-6 weeks (figure 1).  Therefore, Timmermans discloses the claimed: 
	method of generating mimetic innate immune cells, the method comprising:
	(a) co-culturing human pluripotent stem cells with a stromal cell line deficient in expressing macrophage colony stimulating factor (M-CSF) to generate innate immune cell progenitors;

	(c) passaging the differentiated mimetic innate immune cells weekly for 3 to 5 weeks.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 	Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632